 1                                          JS-6
 2
 3
 4
 5
 6
                           UNITED STATES DISTRICT COURT
 7
                          CENTRAL DISTRICT OF CALIFORNIA
 8
 9
10    BYRON GAINES,                                    Case No. EDCV 18-1846-DSF (KK)
11                             Plaintiff,
12                        v.                           JUDGMENT
13    SOCIAL SECURITY
      ADMINSITRATION,
14
                               Defendant(s).
15
16
17         Pursuant to the Order Accpeting Findings and Recommendation of United
18   States Magistrate,
19         IT IS HEREBY ADJUDGED that this action is dismissed without prejudice.
20
21   DATED: February 20, 2019
22                                                 Honorable Dale S. Fischer
                                                   UNITED STATES DISTRICT JUDGE
23
24
25
26
27
28
